Title: To George Washington from Vice Admiral d’Estaing, 20 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road 20th October 1778.
          
          Those who have the happiness to be under Your Excellencys orders find in you a father; The Marquis de la fayette has a superior title to your Excellencys affection—he respects admires and loves you—I had the honor of asking you whether you permitted him to send his Cartel to Lord Carlisle to satisfy myself whether you were informed of it—you were so kind as to acquaint me that you had not seen the Cartel—I thought from that circumstance that you would forbid the execution of it—I am still persuaded that this is the case—Such marks of zeal, bravery and sensibility are never authorised in Europe by its Generals—they might fruitlessly rob the respective nations of their best subjects—Besides, Embassadors, Commissioners and men in office—Are supposed to speak only in consequence of orders which they have received—as public organs they owe an account only to their own government of the things which they hazard—Nations revenge their own injuries—those who have most reason and Strength on their side are the most sparing in opprobrious terms, and despise them—they respect their enemies while they endeavour to subdue them; they surpass them in wisdom when they refrain from such offensive terms; which one would think should be only the useless resource of those who would dissemble their injustice: I could not then but presume that Lord Carlisle would not accept a Cartel, which he would have done extremely well to refuse—Older than Mr de la fayette, the experience which age gives, tranquilised me upon the two subjects which I have just submitted to Your Excellency, and which made me regard the Cartel ’till now as almost null—it appeared to me a consequence of the interesting Character which led this brave and amiable frenchman into the service of the United States—to have entreated your interposition in this affair would have appeared like a doubt of your doing it. the delicacy of my countryman might likewise have been wounded, if it should have been known that your Refusal had been solicited by me—I do not hesitate however Sir to make the       
            
            
            
            request; I am this moment informed that Genl Hancock told Mr de choin yesterday that the English Commissioner had provided himself with a Substitute; can he have been guilty of choosing a bully! it is impossible that you should have suffered a doubtful expression in this cartel, to have had such an effect—This Challenge can only regard Mylord Carlisle and could not have been construed otherwise—Your Excellency certainly will not have suffered it—Pardon an ill placed uneasiness, if in consequence of Genl Hancocks phrase—I require you as chief of the french, to hinder an individual to take upon himself alone, a concern which is precious to us, which regards us all, and which is granted by His Majesty to the zeal of his Navy and Army. I have the honor to be with respect Sir Your Excellencys most humble & most obedt Servt.
        